UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) New York (99.8%) Albany County NY BAN 1.000% 8/15/13 22,800 22,875 Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.110% 3/7/13 LOC 11,205 11,205 1 BlackRock Muni Holdings New York Quality Fund, Inc. VRDP VRDO 0.320% 3/7/13 LOC 65,000 65,000 Brookhaven NY GO 1.000% 9/15/13 4,673 4,693 Buffalo NY Municipal Water System Revenue VRDO 0.110% 3/7/13 LOC 9,100 9,100 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.120% 3/7/13 LOC 4,900 4,900 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.120% 3/7/13 LOC 4,765 4,765 Commack NY Union Free School District TAN 1.000% 6/27/13 31,000 31,078 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.120% 3/7/13 LOC 4,325 4,325 1 Dormitory Authority of the State of New York (Memorial Sloan-Kettering Cancer Center) Revenue TOB VRDO 0.120% 3/7/13 7,860 7,860 Erie County Fiscal Stability Authority BAN 1.000% 7/31/13 23,100 23,172 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/13 (Prere.) 2,100 2,120 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.120% 3/7/13 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.120% 3/7/13 LOC 5,675 5,675 Half Hollow Hills NY Central School District TAN 1.000% 6/27/13 43,000 43,108 Hauppauge NY Union Free School District TAN 1.000% 6/21/13 23,000 23,054 Jericho NY Union Free School District TAN 1.000% 6/21/13 12,000 12,028 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.110% 3/1/13 (13) 17,530 17,530 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.110% 3/7/13 LOC 30,330 30,330 Long Island NY Power Authority Electric System Revenue VRDO 0.110% 3/1/13 LOC 13,400 13,400 Massapequa NY Union Free School District GO 2.000% 6/1/13 2,755 2,766 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.120% 3/7/13 LOC 3,760 3,760 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.140% 3/7/13 LOC 5,955 5,955 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.090% 3/7/13 2,000 2,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.090% 3/7/13 2,700 2,700 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 3/7/13 22,200 22,200 Nassau County NY Interim Finance Authority Revenue 5.000% 11/15/13 (Prere.) 5,720 5,913 New York City NY GO 3.000% 3/1/13 1,000 1,000 New York City NY GO 5.000% 3/1/13 1,000 1,000 New York City NY GO 5.750% 3/1/13 (Prere.) 2,000 2,000 New York City NY GO 5.500% 6/1/13 (Prere.) 7,560 7,661 New York City NY GO 2.500% 8/1/13 5,000 5,048 New York City NY GO 4.000% 8/1/13 3,000 3,048 New York City NY GO 5.000% 8/1/13 1,000 1,020 New York City NY GO 5.000% 8/1/13 1,000 1,020 New York City NY GO 5.000% 8/1/13 (ETM) 215 219 New York City NY GO 5.000% 8/1/13 1,430 1,459 New York City NY GO 5.000% 9/1/13 (ETM) 2,985 3,056 1 New York City NY GO TOB VRDO 0.120% 3/7/13 6,400 6,400 New York City NY GO VRDO 0.100% 3/1/13 7,620 7,620 New York City NY GO VRDO 0.100% 3/1/13 9,400 9,400 New York City NY GO VRDO 0.100% 3/1/13 9,625 9,625 New York City NY GO VRDO 0.100% 3/1/13 8,200 8,200 New York City NY GO VRDO 0.100% 3/1/13 9,200 9,200 New York City NY GO VRDO 0.100% 3/1/13 6,750 6,750 New York City NY GO VRDO 0.110% 3/1/13 LOC 8,690 8,690 New York City NY GO VRDO 0.110% 3/1/13 LOC 5,280 5,280 New York City NY GO VRDO 0.090% 3/7/13 LOC 4,450 4,450 New York City NY GO VRDO 0.090% 3/7/13 LOC 19,440 19,440 New York City NY GO VRDO 0.100% 3/7/13 LOC 16,500 16,500 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.100% 3/7/13 LOC 31,370 31,370 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.110% 3/7/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.250% 6/28/13 6,640 6,640 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.110% 3/1/13 1,900 1,900 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.130% 3/7/13 3,335 2,270 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.170% 3/7/13 5,265 5,265 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.170% 3/7/13 16,380 16,380 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (461 Dean Street) VRDO 0.100% 3/7/13 LOC 18,000 18,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.100% 3/7/13 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development)VRDO 0.100% 3/7/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.100% 3/7/13 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.100% 3/7/13 LOC 11,950 11,950 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.110% 3/7/13 6,200 6,200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.110% 3/7/13 LOC 2,500 2,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.100% 3/7/13 LOC 48,100 48,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.120% 3/7/13 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.100% 3/7/13 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.120% 3/7/13 LOC 20,000 20,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.080% 3/7/13 LOC 10,000 10,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.100% 3/7/13 LOC 11,480 11,480 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.090% 3/7/13 LOC 2,790 2,790 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.120% 3/7/13 LOC 9,125 9,125 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.100% 3/7/13 LOC 14,765 14,765 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB PUT 0.370% 12/6/13 17,900 17,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 3/7/13 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 3/7/13 3,600 3,600 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 3/7/13 18,000 18,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 3/7/13 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 3/7/13 7,695 7,695 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.100% 3/1/13 10,550 10,550 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.100% 3/1/13 9,600 9,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 3/7/13 34,600 34,600 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.100% 3/7/13 10,000 10,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.100% 3/7/13 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.100% 3/7/13 990 990 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.110% 3/7/13 LOC 9,950 9,950 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/13 (Prere.) 4,000 4,081 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.100% 3/7/13 24,400 24,400 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.100% 3/7/13 9,330 9,330 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.100% 3/7/13 7,085 7,085 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.100% 3/7/13 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.120% 3/7/13 6,000 6,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.100% 3/7/13 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.100% 3/7/13 14,700 14,700 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.110% 3/7/13 44,290 44,290 New York City NY Transitional Finance Authority Revenue 5.250% 8/1/13 (Prere.) 2,810 2,869 New York City NY Transitional Finance Authority Revenue VRDO 0.100% 3/1/13 2,600 2,600 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.110% 3/1/13 2,400 2,400 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.120% 3/1/13 2,100 2,100 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.110% 3/7/13 LOC 7,960 7,960 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.100% 3/1/13 LOC 4,075 4,075 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.120% 3/1/13 LOC 5,060 5,060 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.100% 3/7/13 LOC 6,600 6,600 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.130% 3/7/13 LOC 7,080 7,080 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) 2.000% 4/1/13 2,980 2,984 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.100% 3/7/13 40,100 40,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.100% 3/7/13 57,460 57,460 1 New York GO TOB PUT 0.270% 6/13/13 14,705 14,705 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.130% 3/7/13 LOC 16,000 16,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 31,000 31,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 11,000 11,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 30,000 30,000 1 New York Liberty Development Corp. Revenue TOB PUT 0.220% 8/1/13 7,180 7,180 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.110% 3/7/13 LOC 6,980 6,980 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.090% 3/7/13 LOC 25,390 25,390 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.100% 3/7/13 LOC 28,300 28,300 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.100% 3/7/13 LOC 13,265 13,265 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.375% 7/1/13 (Prere.) 1,500 1,526 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.120% 3/7/13 4,495 4,495 New York Metropolitan Transportation Authority Revenue CP 0.170% 3/5/13 LOC 25,000 25,000 New York Metropolitan Transportation Authority Revenue CP 0.210% 3/6/13 LOC 15,625 15,625 New York Metropolitan Transportation Authority Revenue CP 0.190% 4/3/13 LOC 25,500 25,500 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.120% 3/7/13 (13) 2,000 2,000 New York Metropolitan Transportation Authority Revenue VRDO 0.110% 3/7/13 LOC 25,925 25,925 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/13 1,000 1,015 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.120% 3/7/13 LOC 9,800 9,800 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.120% 3/7/13 LOC 4,080 4,080 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.120% 3/7/13 LOC 14,200 14,200 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.120% 3/7/13 LOC 6,525 6,525 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.120% 3/7/13 LOC 2,270 2,270 New York State Dormitory Authority Revenue (Columbia University) CP 0.100% 3/4/13 12,800 12,800 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.100% 3/7/13 9,280 9,280 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.090% 3/7/13 40,150 40,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.160% 6/6/13 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.100% 3/7/13 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.110% 3/7/13 2,775 2,775 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.110% 3/7/13 LOC 4,425 4,425 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.150% 3/7/13 LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.090% 3/7/13 LOC 66,315 66,315 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.090% 3/7/13 LOC 2,035 2,035 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.100% 3/7/13 LOC 8,570 8,570 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.100% 3/7/13 LOC 13,515 13,515 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.100% 3/7/13 LOC 14,825 14,825 New York State Dormitory Authority Revenue (Personal Income Tax) 4.000% 3/15/13 1,000 1,002 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 (Prere.) 1,300 1,302 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 (Prere.) 1,000 1,002 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 6,965 6,978 New York State Dormitory Authority Revenue (Personal Income Tax) 2.500% 8/15/13 26,795 27,078 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB PUT 0.300% 8/7/13 17,365 17,365 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.110% 3/1/13 14,175 14,175 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.100% 3/7/13 7,725 7,725 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 3/7/13 8,775 8,775 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 3/7/13 6,800 6,800 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.100% 3/7/13 21,400 21,400 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.110% 3/7/13 1,300 1,300 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.100% 3/7/13 LOC 16,000 16,000 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.110% 3/7/13 LOC 10,210 10,210 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.100% 3/7/13 LOC 10,000 10,000 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.100% 3/7/13 4,570 4,570 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.120% 3/7/13 3,185 3,185 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/13 1,150 1,166 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.120% 3/7/13 3,645 3,645 New York State GO 3.000% 2/1/14 15,000 15,385 New York State GO 5.000% 2/15/14 1,300 1,360 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.080% 3/7/13 LOC 30,620 30,620 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.110% 3/7/13 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.100% 3/7/13 LOC 20,000 20,000 New York State Housing Finance Agency Housing Revenue (Avalon Chrystie Place I) VRDO 0.120% 3/7/13 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.100% 3/7/13 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.120% 3/7/13 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.100% 3/7/13 LOC 45,000 45,000 New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.100% 3/7/13 LOC 10,000 10,000 New York State Mortgage Agency Homeowner Mortgage Revenue PUT 0.230% 5/1/13 4,000 4,000 New York State Mortgage Agency Homeowner Mortgage Revenue PUT 0.230% 5/1/13 6,000 6,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.120% 3/1/13 8,800 8,800 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.130% 3/1/13 6,200 6,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.130% 3/1/13 9,950 9,950 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.130% 3/1/13 14,400 14,400 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.110% 3/7/13 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.120% 3/7/13 8,500 8,500 New York State Power Authority Revenue CP 0.160% 5/15/13 5,280 5,280 New York State Power Authority Revenue PUT 0.200% 3/1/13 17,660 17,660 New York State Power Authority Revenue PUT 0.200% 3/1/13 22,600 22,600 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (Prere.) 1,500 1,506 New York State Thruway Authority Revenue (Personal Income Tax) 3.000% 3/15/13 1,500 1,502 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/13 5,000 5,009 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/13 1,120 1,122 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/13 1,600 1,603 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.120% 3/7/13 12,655 12,655 1 New York State Urban Development Corp. Revenue (Service Contract) TOB VRDO 0.100% 3/7/13 8,910 8,910 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.100% 3/7/13 LOC 9,700 9,700 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.100% 3/7/13 LOC 32,555 32,555 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.110% 3/7/13 11,170 11,170 North Hempstead NY BAN 0.750% 10/4/13 25,529 25,603 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.190% 3/7/13 LOC 21,000 21,000 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.190% 3/7/13 LOC 31,000 31,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.120% 3/7/13 LOC 5,415 5,415 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.120% 3/7/13 LOC 8,175 8,175 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.120% 3/7/13 LOC 6,135 6,135 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.090% 3/7/13 LOC 7,840 7,840 Port Authority of New York & New Jersey Revenue CP 0.210% 3/18/13 4,600 4,600 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 3/7/13 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.160% 3/7/13 6,500 6,500 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project)VRDO 0.110% 3/7/13 LOC 6,145 6,145 Southampton NY Union Free School District TAN 1.000% 6/20/13 14,000 14,034 1 Suffolk County NY GO TOB VRDO 0.110% 3/7/13 5,100 5,100 1 Suffolk County NY GO TOB VRDO 0.120% 3/7/13 3,265 3,265 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony's High School) VRDO 0.100% 3/7/13 LOC 9,800 9,800 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.090% 3/7/13 LOC 2,425 2,425 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.090% 3/7/13 LOC 2,315 2,315 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.080% 3/7/13 3,500 3,500 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.080% 3/7/13 15,390 15,390 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.110% 3/7/13 LOC 26,600 26,600 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.120% 3/7/13 LOC 17,500 17,500 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.100% 3/7/13 10,030 10,030 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.120% 3/7/13 2,660 2,660 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.120% 3/7/13 4,950 4,950 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.100% 3/1/13 LOC 6,855 6,855 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.100% 3/1/13 LOC 3,235 3,235 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 3/7/13 LOC 4,840 4,840 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 3/7/13 LOC 7,940 7,940 Westchester County NY GO 3.000% 6/1/13 1,250 1,259 Yorktown NY Central School District BAN 1.000% 7/25/13 4,808 4,821 Total Tax-Exempt Municipal Bonds (Cost $2,621,850) Total Investments (99.8%) (Cost $2,621,850) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $586,790,000, representing 22.3% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. New York Tax-Exempt Money Market Fund CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
